Title: To John Adams from Samuel Adams, 21 June 1778
From: Adams, Samuel
To: Adams, John


     
      My dear Sir
      York Town June 21 1778
     
     Although we are exceedingly pressd with publick Business at this Juncture, I cannot omit the Opportunity that now offers of writing to you. The general Scituation of Affairs, and the particular Transactions between the British Commissioners and the Congress will be transmited to you by this Conveyance, by the Committee for foreign Affairs. Since I last came to this Place from Boston, several Gentlemen have arrivd here from France viz Mr. Simeon Dean, Mr. Carmichael, Mr. Stephenson and Mr. Holker. Mr. Carmichael comes strongly recommend by Dr. Franklin and Mr. Silas Dean; but Dr. Lee in his Letter gives Reasons why he cannot place a Confidence in him. From a long Correspondence with Dr. Lee, I conceive so great an Opinion of his Candor as well as inflexible Integrity and Attachment to our Country, that I cannot entertain a Doubt that he would suffer partial Considerations to operate in his Mind to the Prejudice of any Man. Such a Difference of Sentiments concerning a Gentleman who I imagine must be of some Consequence, could not take Place without at least apparently good Grounds; and it may produce such Effects on this Side of the Water as may prove uncomfortable to us if not injurious to our Cause. Would it not then be doing some Service, to exercise your Prudence in endeavoring to investigate the real Grounds of it, in doing which possibly some things may open to View of Importance and at present not thought of.
     Dr. Lee is a Gentleman of a fair and generous Mind. I wish therefore that you would freely converse with him upon this Subject if you think you can do it with Propriety; and let him know that I have lately receivd many Letters from him; which I have duly attended to and would have acknowledgd to him by this opportunity, if I had Leisure.
     By the Last Accounts I have had from Braintree your Lady and Family were in Health, though anxiously wishing to hear of your safe Arrival.
     I shall write to you as often as I can and shall esteem myself happy in receiving your Favors. I remain very affectionately your Friend
     
      SA
     
    